IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,203-01


                         EX PARTE LINDA FAY CARNES, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 19179-A IN THE 329th DISTRICT COURT
                            FROM WHARTON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

cocaine in an amount of two hundred to four hundred grams and sentenced to five years’

imprisonment. She did not appeal his conviction.

        Applicant contends that newly discovered laboratory analysis in this case reflects that she did

not possess any cocaine.

        Applicant’s claim is supported by the habeas record. Applicant is entitled to relief. Ex parte
                                                                                                  2

Mable, ___ S.W.3d ___ (Tex. Crim. App. No. WR-81,358-01, delivered September 17, 2014).

       Relief is granted. The judgment in Cause No. 19179-A in the 329th District Court of Harris

County is set aside, and Applicant is remanded to the custody of the Sheriff of Wharton County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 5, 2014
Do not publish